Smith, Judge.
Richard Brumby appealed from the trial court’s dismissal of his appeal from his conviction of speeding. In an unpublished opinion, we held that the trial court was not authorized to dismiss his appeal for the stated reasons. However, we held that a reversal of the trial court’s judgment was not warranted because dismissal of Brumby’s appeal would be required for other reasons.
In Brumby v. State, 264 Ga. 215 (443 SE2d 613) (1994) the Supreme Court reversed this court’s judgment, holding that the appeal should not have been dismissed. Our prior judgment is therefore vacated, the judgment of the Supreme Court is made the judgment of this court, the judgment of the trial court is reversed, and this case is remanded to the trial court for further proceedings consistent with this judgment.

Judgment reversed and remanded.


Johnson and Blackburn, JJ., concur.